BUFFINGTON, Circuit Judge.
This application for a mandamus or other appropriate process in effect asks us to reverse the ruling of the court below, which is reported in International Curtis Marine Turbine Co. v. Cramp & Sons (D. C.) 232 Fed. 166, and to direct the master to proceed on an accounting for contracts Nos. 47, 48, 49, and 50, made by the defendant with the United States government. The question passed upon by the court below in that decision is, as we view it, involved in a case in the Second circuit. Marconi Co. v. Simon, 231 Fed. 1021, 145 C. C. A. 656. This latter case is now under review by *565the Supreme Court of the United States on certiorari at No. 485 of October term, 1916. As a decision therein will settle the case pending before us, it seems proper for this court to await the action of the Supreme Court. In view, however, of the fact that the press of business of that court may prevent an early hearing and decision of the case pending before it, we will, without passing on the merits of the case now pending before us, for the' interim, direct the court below to enter an order directing the master to proceed to an accounting upon contracts Nos. 47, 48, 49, and 50, keeping the proofs and proceedings thereunder separate from those under contracts Nos. 30 and 31. By following this course, the delay and loss of time which would result in the case in this circuit, if the view of the Second circuit is sustained, will be avoided; and, in case the view held by the court below is sustained, the present order will only have involved costs, for which the plaintiff will, of course, be liable.
The case will therefore be retained in this court for the time being to await the decision of the Supreme Court; but pending such time the court below will enter an order directing the master to proceed in the accounting upon contracts Nos. 47, 48, 49, and 50, as above indicated.

<®^>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes